Citation Nr: 1701467	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a left hip strain with sacroiliac degenerative joint disease, due to limitation of extension. 

2. Entitlement to a compensable initial rating for a left hip strain with sacroiliac degenerative joint disease, due to limitation of flexion.

3. Entitlement to a compensable initial rating for impairment of the thigh due to the left hip strain with sacroiliac degenerative joint disease.

4. Entitlement to a compensable initial rating for a right hip strain with sacroiliac degenerative joint disease, due to limitation of flexion.

5. Entitlement to an initial rating in excess of 10 percent for impairment of the thigh due to the right hip strain with sacroiliac degenerative joint disease.

6. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.  

7. Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee due to degenerative arthritis. 

8. Entitlement to an initial rating in excess of 10 percent for right knee instability due to degenerative arthritis with scar. 

9. Entitlement to an initial rating in excess of 10 percent from January 7, 2011 to October 27, 2015 and 20 percent from October 28, 2015 to the present for lumbar stenosis with degenerative arthritis. 

10. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 28, 2015.  


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which granted service connection for the following disabilities: a left hip strain with sacroiliac degenerative joint disease, rated at 10 percent disabling; a right hip strain with sacroiliac degenerative joint disease, rated at 10 percent disabling; left knee degenerative arthritis, rated at 10 percent disabling; right knee instability due to degenerative arthritis with scar, rated at 10 percent disabling; limitation of flexion of the right knee due to degenerative arthritis, rated at 10 percent; and lumbar stenosis with degenerative arthritis, rated at 10 percent disabling.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in July 2015, at which time the Board remanded all issues to obtain updated VA medical records, provide notice to the Veteran for his TDIU claim, and to obtain VA examinations for his hips, knees, and back.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the Board remand.   Specifically, adequate examinations were conducted in October 2015, updated VA medical records were associated with the file, and the Veteran was provided with notice for his TDIU claim in August 2015.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2015 rating decision, the RO granted service connection for the following disabilities: a right hip strain with sacroiliac degenerative joint disease, due to limitation of flexion, rated at 0 percent disabling; a left hip strain with sacroiliac degenerative joint disease, due to limitation of flexion, rated at 0 percent disabling; and impairment of the thigh due to the left hip strain with sacroiliac degenerative joint disease, rated at 0 percent disabling.  In the December 2015 Supplemental Statement of the Case, the RO certified the issues as described in the Issues section. 

In a May 2016 rating decision, the RO granted TDIU, effective October 28, 2015.  As TDIU is part and parcel of increased rating claims, the issue of TDIU prior to October 28, 2015 remains before the Board.  See Rice v. Shinseki, 22 Vet. App. 447  (2009).


FINDINGS OF FACT

1. The Veteran has left hip extension to 30 degrees and flexion to 90 degrees.

2. The Veteran has left hip abduction to 40 degrees, adduction to 15 degrees, external rotation to 45 degrees, and internal rotation to 30 degrees.  He is able to cross his legs or toe-out more than 15 degrees, and there is no evidence of ankylosis. 

3. The Veteran has right hip flexion to 80 degrees. 

4. The Veteran has left hip abduction to 40 degrees, adduction to 10 degrees, external rotation to 45 degrees, and internal rotation to 20 degrees.  

5. The Veteran's left knee, at worst, has flexion to 100 degrees and extension to 0 degrees, with objective evidence of pain.  

6. The Veteran's right knee, at worst, has flexion to 90 degrees and extension to 0 degrees, with objective evidence of pain.

7. The Veteran has slight lateral instability in the right knee. 

8. From January 7, 2011 to October 27, 2015, the Veteran's back disability was manifested by flexion to 85 degrees, without objective evidence of pain.

9. From October 28, 2015 to the present, the Veteran's back disability has been manifested by flexion to 55 degrees, with objective evidence of pain, but not ankylosis or IVDS.

10. The Veteran's service-connected disabilities did not render him unemployable for the period prior to October 28, 2015. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for the left hip strain with sacroiliac degenerative joint disease, due to limitation of extension, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5251 (2015).

2. The criteria for an initial compensable rating for the left hip strain with sacroiliac degenerative joint disease, due to limitation of flexion, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5252 (2015).

3. The criteria for an initial compensable rating for impairment of the thigh due to the left hip strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5253 (2015).

4. The criteria for an initial compensable rating for the right hip strain with sacroiliac degenerative joint disease, due to limitation of flexion, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5252 (2015).

5. The criteria for an initial rating in excess of 10 percent for impairment of the thigh due to the right hip strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5253 (2015).

6. The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5003 (2015).

7. The criteria for an initial rating in excess of 10 percent for limitation of flexion of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2015).

8. The criteria for an initial rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5257 (2015).

9. The criteria for an initial rating in excess of 10 percent from January 7, 2011 to October 27, 2015 and 20 percent from October 28, 2015 to the present for lumbar stenosis with degenerative arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2015).

10. The criteria for TDIU have not been met for the period prior to October 28, 2015.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca, 8 Vet. App. at 204-207.  Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Left Hip Disabilities

The Veteran contends that he is entitled to a higher rating for his left hip disabilities because he has issues walking and standing. 

The Veteran is currently rated at 10 percent for limitation of left hip extension under Diagnostic Codes 5010-5251, 0 percent for limitation of left hip flexion under Diagnostic Codes 5010-5252, and 0 percent for thigh impairment secondary to the left hip strain under Diagnostic Codes 5010-5253.    

Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The diagnostic code for the service-connected disability is after the hyphen.  Here, the Veteran's left hip disabilities due to arthritis are rated based on limitation of motion under the appropriate code. 

Diagnostic Code 5251 governs limitation of extension of the thigh, and awards a 10 percent rating, the maximum under this code, for extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Diagnostic Code 5252 governs limitation of flexion of the thigh, and awards a 10 percent rating for flexion that is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  Id.

Diagnostic Code 5253 governs impairment of the thigh, and awards a 10 percent rating for limitation of rotation of, or cannot toe-out more than 15 degrees, the affected leg, or when adduction is limited such that legs cannot be crossed.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 20 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  Id.

The Veteran's VA records document treatment for bilateral hip pain and tightness, including physical therapy.  A June 2013 physical therapy note documents loss of external rotation, internal rotation, abduction, and extension range of motion, and strength bilaterally.  A January 2012 functional assessment shows that the Veteran is able to walk approximately 400 yards before he has to stop due to hip pain.  In May 2014, he could only walk 200 yards before the pain caused him to stop.  A February 2016 note indicated he could walk 300-400 yards before stopping due to hip pain.

The Veteran was afforded several VA examinations to assess the severity of his left hip disabilities, the first of which took place in January 2012.  At the time, the Veteran reported experiencing flare-ups that impacted the function of his hip and thigh and were triggered by prolonged standing, sitting, and walking.  Initial range of motion testing showed left hip flexion to 115 degrees, with no objective evidence of painful motion, and extension greater than 5 degrees, with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, nor was adduction limited such that the Veteran could not cross his legs or toe-out more than 15 degrees. There was no additional limitation of motion after repetitive use testing.  The examiner indicated that there was no functional loss for the left lower extremity or pain to palpation for the joints/soft tissue for the left hip.  Muscle strength was normal for the left hip flexion, extension, and abduction, and there was no evidence of ankylosis. 

A second VA examination was conducted in October 2015.  The Veteran reported experiencing mild pain all the time and flare-ups after walking short distances, particularly on uneven ground.  He also reported that his hip disability has caused functional loss by impairing his ability to walk and sit for prolonged periods.  Initial range of motion testing showed flexion to 90 degrees, extension to 30 degrees, abduction to 40 degrees, and adduction to 15 degrees.  Adduction was not so limited that the Veteran could not cross his legs, but external and internal rotation was limited to 45 and 30 degrees respectively.  There was no evidence of pain on weight-bearing and there was no additional loss of motion after repetitive use testing.  Muscle strength was normal and there was no evidence of ankylosis.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups because the Veteran was not experiencing a flare-up at the time of examination. 

Throughout the period on appeal, the Veteran made several arguments disputing the adequacy of the VA examinations.  As discussed in more detail below, the Board finds that the VA examinations are adequate and probative evidence and heavily relied on the VA examinations in making its determination. 

The Board finds that the evidence does not show that the Veteran's left hip disability warrants higher ratings.  Specifically, he is rated at 10 percent for limitation of extension, which is the maximum rating under Diagnostic Code 5251.  Additionally, the VA examinations show that, at worst, he has left hip flexion to 90 degrees, abduction to 40 degrees, adduction to 15 degrees, external rotation to 45 degrees, and internal rotation to 30 degrees.  The evidence does not show that the Veteran is unable to cross his legs or toe-out more than 15 degrees, has flexion limited to 45 degrees, or ankylosis.  Accordingly, the Veteran is not entitled to a higher rating pursuant to the schedular rating criteria. 

The Board also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  The Board based the Veteran's ratings on his maximum range of motion prior to objective evidence of pain.  Moreover, the VA examinations show that the Veteran did not experience additional limitation of motion or functional loss after repetitive use testing.  Importantly, the Veteran's 10 percent rating already stems from painful motion, pursuant to 38 C.F.R. § 4.59, rather than meeting the schedular criteria under the applicable diagnostic codes.  He does not have limitation of flexion or extension that would warrant even a compensable rating.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to higher ratings for his service-connected left hip disabilities.  

	Right Hip Disabilities

The Veteran contends that he is entitled to a higher rating for his right hip disabilities because he has issues walking and standing. 

The Veteran is currently rated at 10 percent for thigh impairment secondary to the right hip strain under Diagnostic Codes 5010-5253 and 0 percent for limitation of right hip flexion under Diagnostic Codes 5010-5252.  Those rating criteria are discussed above.

The Veteran's VA records document treatment for bilateral hip pain and tightness, including physical therapy.  A June 2013 physical therapy note documents loss of external rotation, internal rotation, abduction, and extension range of motion, and strength bilaterally.  A January 2012 functional assessment shows that the Veteran is able to walk approximately 400 yards before he has to stop due to hip pain.  In May 2014, he could only walk 200 yards before the pain caused him to stop.  A February 2016 note indicated he could walk 300-400 yards before stopping due to hip pain.

The Veteran was afforded several VA examinations to assess the severity of his right hip disabilities, the first of which took place in January 2012.  At the time, the Veteran reported experiencing flare-ups that impacted the function of his hip and thigh and were triggered by prolonged standing, sitting, and walking.  Initial range of motion testing showed right hip flexion to 110 degrees, with no objective evidence of painful motion, and extension greater than 5 degrees, with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, nor was adduction limited such that the Veteran could not cross his legs or toe-out more than 15 degrees. There was no additional limitation of motion after repetitive use testing.  The examiner indicated that there was no functional loss for the right lower extremity or pain to palpation for the joints/soft tissue for the right hip.  Muscle strength was normal for the right hip flexion, extension, and abduction, and there was no evidence of ankylosis. 

A second VA examination was conducted in October 2015.  The Veteran reported experiencing mild pain all the time and flare-ups after walking short distances, particularly on uneven ground.  He also reported that his hip disability has caused functional loss by impairing his ability to walk and sit for prolonged periods.  Initial range of motion testing showed flexion to 80 degrees, extension to 30 degrees, abduction to 40 degrees, and adduction to 10 degrees.  Adduction was not so limited that the Veteran could not cross his legs, but external and internal rotation was limited to 45 and 20 degrees respectively.  There was no evidence of pain on weight-bearing and there was no additional loss of motion after repetitive use testing.  Muscle strength was normal and there was no evidence of ankylosis.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups because the Veteran was not experiencing a flare-up at the time of examination.

The Board finds that the evidence does not show that the Veteran's right hip disability warrants higher ratings.  The VA examinations show that, at worst, he has right hip flexion to 80 degrees, abduction to 40 degrees, adduction to 10 degrees, external rotation to 45 degrees, and internal rotation to 20 degrees.  The evidence does not show limitation of abduction of motion lost beyond 10 degrees, flexion limited to 45 degrees, extension limited to 5 degrees, or ankylosis.  Accordingly, the Veteran is not entitled to a higher rating pursuant to the schedular rating criteria. 

The Board also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  The Board based the Veteran's ratings on his maximum range of motion prior to objective evidence of pain.  Moreover, the VA examinations show that the Veteran did not experience additional limitation of motion after repetitive use.  Importantly, the Veteran's 10 percent rating already stems from painful motion, pursuant to 38 C.F.R. § 4.59, rather than meeting the schedular criteria under the applicable diagnostic codes.  He does not have limitation of flexion or extension that would warrant even a compensable rating.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to higher ratings for his service-connected right hip disabilities.  

Left Knee Disability

The Veteran contends that he is entitled to a higher rating for his left knee disability because he cannot stand or sit for prolonged periods.  He reported that he does not wear a knee brace or use other assistive devices. 

The Veteran is currently rated at 10 percent for degenerative arthritis of the left knee under Diagnostic Codes 5260-5003.  Diagnostic Code 5003 governs degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Under Diagnostic Code 5260, for limitation of flexion of the leg, the ratings are assigned as follows: flexion to 45 degrees (10 percent); flexion to 30 degrees (20 percent); and flexion to 15 degrees (30 percent).  Under Diagnostic Code 5261, for limitation of extension of the leg, the ratings are assigned as follows: extension to 10 degrees (10 percent); extension to 15 degrees (20 percent); extension to 20 degrees (30 percent); extension 30 degrees (40 percent); and extension to 45 degrees (50 percent). 

Where limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is appropriate for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion.  Id. at Note (1). 

The Veteran's VA records show treatment for his left knee disability, including physical therapy.  A September 2013 orthopedic surgery note shows that the Veteran presented for a follow-up visit for his knees.  He reported that his knees were painful, mostly when he uses stairs.  There was no swelling or sign of infection in the knees, range of motion was 0 to 120, and there was evidence of patellar crepitation.  It was noted that he made progress with occupational therapy.  A January 2014 orthopedic note reveals that the Veteran had no signs of effusion in either knee and range of motion was "very good."  In October 2015, an orthopedic surgery note indicated that the Veteran presented for knee pain.  There was mild effusion in the right knee, but none in the left.  Both knees had very good range of motion with patellofemoral crepitus.  Although it was tender throughout the joint lines of both knees, there was no instability to varus or valgus stress.  

The Veteran was afforded a VA examination for his left knee in January 2012.  The Veteran reported experiencing flares after prolonged walking or numerous stairs.  Upon initial range of motion testing, the Veteran's left knee had flexion to 135 degrees and extension to 0 degrees, with no evidence of painful motion.  There was no additional limitation of range of motion after repetitive use testing, and the examiner indicated the Veteran's left lower extremity experienced no functional loss.  Muscle strength was normal, and there was no tenderness or pain to palpation for the left knee.  Instability test results were normal and there was no evidence of subluxation.  The examiner opined that the Veteran's knee disability affected his ability to work because the Veteran reported an inability to kneel or stand as required by his profession. 

The Veteran was afforded a second VA examination for his left knee disability in October 2015.  The Veteran reported that he experiences constant pain in his knees that worsens with standing, walking, and kneeling and flare-ups that are triggered by standing and walking.  Upon initial range of motion testing, the Veteran's left knee had flexion to 100 degrees and extension to 0 degrees, with evidence of painful motion and pain with weight-bearing.  There was no additional limitation of range of motion after repetitive use testing.  The examiner stated he was unable to determine whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time or during flare-ups because the Veteran was not experiencing a flare-up during the examination.  Muscle strength was normal, and there was no muscle atrophy or ankylosis.  Instability test results were normal and there was no evidence of subluxation.  The examiner opined that the Veteran's knee disability affected his ability to work because he had difficulties with prolonged standing, walking, and kneeling.

The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran is not entitled to a rating greater than 10 percent for his left knee disability.  In making this determination, the Board finds the VA examinations particularly probative.  The objective testing shows that the Veteran has flexion to 100 degrees and extension to 0 degrees, with objective evidence of pain.  Additionally, the VA examinations reveal normal stability test results and no subluxation or ankylosis.

The Board has considered whether higher disability ratings for the left knee are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The evidence shows that the Veteran complained of flare-ups.  Although the examiner in October 2015 was unable to estimate the additional limitation of motion the Veteran experiences during flare-ups, the Veteran reported that his flare-ups are caused by standing and walking for prolonged periods and he has to "stop and rest." 

In consideration of the evidence, the Board finds that any functional loss the Veteran experiences is accurately represented by his 10 percent disability rating.   Even though the Veteran complains of pain, pain alone is not enough to constitute functional loss.  The VA examinations show that the Veteran's most limited range of motion for forward flexion is 100 degrees, even accounting for pain and repetitive motion, and the Veteran's functional loss during flare-ups does not warrant a higher rating.  It is also important to note that there is no evidence of atrophy, which would be indicative of disuse, and muscle strength remains normal.  For these reasons, the Board finds that the Veteran's symptoms and impairment do not warrant a rating greater than 10 percent.

Right Knee Disabilities

The Veteran contends that he is entitled to a higher rating for his right knee disabilities because he cannot stand or sit for prolonged periods, and his right knee gives out on him.  He reported that he does not wear a knee brace or use other assistive devices. 

The Veteran is currently rated at 10 percent for limitation of right knee flexion under Diagnostic Code 5260 and 10 percent for instability of the right knee under Diagnostic Code 5257.  The criteria for Diagnostic Code 5260 are discussed above.  Under Diagnostic Code 5257, for impairment of the knee, the ratings are assigned as follows: slight recurrent subluxation or lateral instability (10 percent); moderate recurrent subluxation or lateral instability (20 percent); and severe recurrent subluxation or lateral instability (30 percent).

The Veteran's VA records show treatment for his right knee disability, including physical therapy.  A September 2013 orthopedic surgery note shows that the Veteran presented for a follow-up visit for his knees.  He reported that his knees were painful, mostly when he uses stairs.  There was no swelling or sign of infection in the knees, range of motion was 0 to 120, and there was evidence of patellar crepitation.  It was noted that he made progress with occupational therapy.  A January 2014 orthopedic note reveals that the Veteran had no signs of effusion in either knee and range of motion was "very good."  In October 2015, an orthopedic surgery note indicated that the Veteran presented for knee pain.  There was mild effusion in the right knee, but none in the left.  Both knees had very good range of motion with patellofemoral crepitus.  Although it was tender throughout the joint lines of both knees, there was no instability to varus or valgus stress.  

The Veteran was afforded a VA examination for his right knee in January 2012.  The Veteran reported experiencing flares after prolonged walking or numerous stairs.  Upon initial range of motion testing, the Veteran's right knee had flexion to 125 degrees, with evidence of painful motion at 115 degrees, and extension to 0 degrees, with no evidence of painful motion.  There was no additional limitation of range of motion after repetitive use testing, and the examiner indicated the Veteran's right lower extremity experiences functional loss due to less movement than normal, pain on movement, and crepitus with motion.  Muscle strength was normal, but there was tenderness or pain to palpation for the left knee.  The examiner document 1+ for the right knee medial-lateral instability examination, but stated there was no evidence of patellar subluxation or dislocation.  The examiner opined that the Veteran's knee disability affected his ability to work because the Veteran reported an inability to kneel or stand as required by his profession. 

The Veteran was afforded a second VA examination for his right knee disability in October 2015.  The Veteran reported that he experiences constant pain in his knees that worsens with standing, walking, and kneeling and flare-ups that are triggered by standing and walking.  Upon initial range of motion testing, the Veteran's right knee had flexion to 90 degrees and extension to 0 degrees, with evidence of painful motion and pain with weight-bearing.  There was no additional limitation of motion after repetitive use testing.  The examiner stated he was unable to determine whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time or during flare-ups because the Veteran was not experiencing a flare-up during the examination.  Muscle strength was normal, and there was no muscle atrophy or ankylosis, but there was swelling.  Instability tests revealed 1+ for right knee lateral instability.  The examiner opined that the Veteran's knee disability affected his ability to work because he had difficulties with prolonged standing, walking, and kneeling.

A February 2016 orthopedic note shows complaints of right knee pain and indicates the Veteran had been given a cortisone shot and a knee brace four months earlier, which had minimally helped.  Upon examination, there was mild effusion, and range of motion was within normal limits.  There was no instability.  

The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran is not entitled to a rating greater than 10 percent for limitation of motion for his right knee.  In making this determination, the Board finds the VA examinations particularly probative.  The objective testing shows that the Veteran has, at worst, flexion to 90 degrees and extension to 0 degrees, accounting for the degree at which objective evidence of pain was shown.  Additionally, the Board finds that the Veteran is not entitled to a rating greater than 10 percent for right knee instability.  Both VA examinations show that the Veteran has slight lateral instability in the right knee. 

The Board has considered whether higher disability ratings for the right knee are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The evidence shows that the Veteran complained of flare-ups.  Although the examiner in October 2015 was unable to estimate the additional limitation of motion the Veteran experiences during flare-ups, the Veteran reported that his flare-ups are caused by standing and walking for prolonged periods and he has to "stop and rest."  The Veteran also reported to the Board that his right knee "gives out." 

In consideration of the evidence, the Board finds that any functional loss the Veteran experiences is accurately represented by his current ratings.   Even though the Veteran complains of pain, pain alone is not enough to constitute functional loss.  The VA examinations show that the Veteran's most limited range of motion for forward flexion is 90 degrees, even accounting for pain and repetitive motion, and the Veteran's functional loss during flare-ups does not warrant a higher rating.  It is also important to note that there is no evidence of atrophy, which would be indicative of disuse, and muscle strength remains normal.  For these reasons, the Board finds that the Veteran's symptoms and impairment do not warrant higher ratings under the appropriate diagnostic codes.  

Back Disability

The Veteran contends that he is entitled to a higher rating for his back disability because he experiences constant back pain that makes it difficult to bend, kneel, stand, or sit for prolonged periods. 

The Veteran's back disability is rated at 10 percent from January 7, 2011 to October 27, 2015 and 20 percent from October 28, 2015 to the present under Diagnostic Code 5242 for degenerative arthritis of the spine.  The rating criteria for Diagnostic Code 5242 are governed by the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent rating is assigned for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

To warrant a rating in excess of 10 percent for a thoracolumbar spine disability, the evidence must show: forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm, guarding, or localized tenderness enough to result in abnormal gait or abnormal spinal contour (20 percent); favorable ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine 30 degrees or less (40 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); or unfavorable ankylosis of the entire spine (100 percent).  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  Note (1) mandates that any associated objective neurologic abnormality must be evaluated separately under the appropriate diagnostic code. 

The Veteran's private medical providers submitted letters in July 2011 and February 2012 in support of the Veteran's claim.  They indicate that he continues to have trouble with chronic back pain.  

The Veteran's VA medical records show complaints of back pain throughout the period on appeal.  In March 2011, a physical examination revealed no spasms or tenderness in the back, with normal vertebral alignment.  An October 2013 physical therapy note shows that the Veteran reported back pain that was moderate to severe due to working on a deer stand.  

The Veteran was afforded a VA examination in January 2012.  At that time, he reported that he experienced flare-ups in the form of "problems with weather changes" and "problems with heavy lifting."  Upon physical examination, the Veteran had flexion to 85 degrees, with no objective evidence of painful motion, and extension to 20 degrees with objective evidence of pain at 15 degrees.  There was no additional limitation of motion after repetitive use testing.  The examiner indicated there was functional impairment caused by less movement than normal and pain on movement. There was no objective evidence of abnormalities, including spasms, atrophy or weakness, guarding, or tenderness, and muscle strength, reflexes, and sensory examination results were normal.  The examiner diagnosed the Veteran with arthritis and stated that the Veteran's condition impacts his ability to work because he reported being unable to bend, stoop, sit, or stand for prolonged periods as required for a nurse.  

The Veteran was afforded another VA back conditions examination in October 2015.  He reported chronic low back pain that gradually worsened over the years, and simple activities, such as leaning forward to shave, worsen his pain.  He stated that he gets little relief from pain medication and injections.  The Veteran reported experiencing flare-ups caused by heavy lifting and bowel movements. Range of motion testing showed flexion to 55 degrees and extension to 10 degrees with objective evidence of pain on motion.  Repetitive range of motion testing did not produce additional loss of function.  There was evidence of pain with weight-bearing and objective evidence of localized tenderness or pain to palpation of the joints, which the examiner described as related lumbar paraspinal muscle tenderness.  The examiner stated he was unable to determine whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time or during flare-ups because the Veteran was not experiencing a flare-up during the examination.  There was no objective evidence of spasms or guarding, and muscle strength, reflexes, and sensory examination results were normal.  There was no evidence of ankylosis or IVDS, and the Veteran did not report using assistive devices.  

The Board finds that the evidence does not show that the Veteran's back disability warrants a rating in excess of 10 percent for the period of January 7, 2011 to October 27, 2015.  Specifically, the Veteran had flexion to 85 degrees without evidence of pain on motion, and there was no evidence of muscle spasm or guarding.  This does not satisfy the criteria for a higher rating under the General Rating Formula.  Moreover, there was no evidence of neurologic abnormalities that would warrant separate ratings. 

The Board further finds that the evidence does not show that the Veteran's back disability warrants a rating in excess of 20 percent for the period of October 28, 2015 to the present.  Specifically, the Veteran had flexion to 55 degrees with pain, which does not satisfy the criteria for a higher rating under the General Rating Formula.  

The Board considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran reports that his back pain is constant and progressively worsening, the Veteran's disability rating is already based on the degree at which range of motion is limited by objective evidence of pain.  Moreover, repetitive use testing did not cause additional limitation of motion due to pain, and the Veteran's reported functional loss during flare-ups is aptly rated by the 10 and 20 percent ratings.  It is also important to note that there is no evidence of atrophy, which would be indicative of disuse, and muscle strength remains normal.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to higher ratings for his back disability.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for any of the Veteran's disabilities during the period on appeal.  The Veteran's bilateral hip, bilateral knee, and back disabilities cause pain and stiffness, and make it difficult for the Veteran to stand, bend, or sit for prolonged periods.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule.  38 C.F.R. § 4.71a. Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).  The extent to which the Veteran contends that his disabilities have impaired his ability to obtain or maintain substantially gainful employment is discussed in the TDIU claim analysis. 

TDIU

A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

To satisfy the 60 percent disability and 40 percent disability requirements, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  See id.

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for the period prior to October 28, 2015.  The RO granted TDIU effective October 28, 2015, coincident with the increase in the rating for his back condition.  Prior to that date, the combined ratings for his service-connected disabilities was 60 percent, which does not satisfy the requisite threshold.  In making this determination, the Board considered the Veteran's orthopedic disabilities as one total disability.  See 38 C.F.R. § 4.16(a).  

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  The rating boards are required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards, to the Director of Compensation Service for extraschedular consideration.  Id.

The Veteran contends that he has been unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities since he last worked as a nurse in March 2010.  The Veteran testified that he needed assistance while working as a nurse because he had difficulty bending and standing for long periods of time.  The Veteran also worked as a truck driver and land surveyor, but testified that he is unable to work in any of these professions due to limitations caused by his musculoskeletal disabilities, including his inability to perform heavy lifting or walk long distances.  He also testified that he is receiving Social Security benefits for age-based retirement, not disability-based retirement. 

In January 2012, March 2012, and January 2013, during VA medical visits, the Veteran reported that he worked on a farm to help his friend.  He also reported performing house and yard work to keep busy.  
  
The Board finds that the facts are not sufficient to warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.  

The evidence shows the Veteran has not had substantially gainful employment since 2010, when he worked as a nurse.  The Veteran's last employer completed VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability and indicated that the Veteran was terminated for reasons unrelated to his service-connected disabilities.  This directly contrasts his statement that he was fired because he could not complete the physical duties associated with his profession.  In fact, his last employer stated he was terminated because of medication errors.  Therefore, there is no objective evidence supporting his assertions.  

Additionally, in contradiction with the Veteran's Board testimony, his statements during VA medical visits show that he was able to perform some farm work on the weekends for the period from January 2012 to January 2013, at least.  In January 2013, he also reported being able to perform house and yard work.  These records conflict with the Veteran's testimony that he was unable to perform the duties required of being a nurse, including walking, standing, sitting, and kneeling, and the Board finds that these records have more probative value than the Veteran's testimony before the Board.  Even if he could not perform heavy lifting or prolonged walking, especially because of pain, the statements as to his activities showed that he still retained enough physical functional abilities to work.  There is no suggestion he would be unable to perform sedentary work, and he has some college education with work experience in health care environments.  He has no mental limitations on his ability to work. 

Accordingly, the Board finds that the Veteran is not entitled to a TDIU prior to October 28, 2015.  Because the preponderance of the evidence is against the claim, the reasonable doubt doctrine does not apply.   

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Appropriate notice was provided to the Veteran by two letters sent in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service records, private medical records, and VA medical treatment evidence.  Additionally, he was afforded two VA examinations for his disabilities in January 2012 and October 2015.  The examinations were adequate because they were performed by appropriate medical professionals, were based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  

In his substantive appeal, the Veteran argued that a statement made by the April 2011 VA heart conditions examiner assessment regarding the length of the Veteran's helicopters jumps was factually inaccurate.  The Board acknowledges this argument, but notes that service connection has been granted and the Veteran's hips disabilities are rated on limitation of motion and functional loss, and the length of the Veteran's helicopter jumps are irrelevant.  

He further argued that the January 2012 examination was generally inadequate because he was not examined in a state of exacerbation despite reporting flare-ups.  In January 2016, the Veteran argued that his October 2015 examination was inadequate because the examiner did not use a measuring device to gauge his limitation of motion, and told him to bend to the maximum regardless of where the pain started.  Similarly, before the Board in 2015, he argued that the January 2012 examiner made him move beyond where he experienced pain, and indicated both results on the examination.  

A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity  to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  

Here, the Board finds that the presumption of regularity has not been rebutted.  First, the VA examination reports require the examiner to indicate where range of motion ends and where objective painful motion begins.  The Veteran's arguments do not demonstrate that the VA examiner's report was inadequate in this regard.  Second, VA is not required to examine the Veteran during a "state of exacerbation" and both examiners adequately explained the impact of the Veteran's flare-ups or why it would be mere speculation to determine the Veteran's additional functional loss experienced during flare-ups.  Third, the Veteran's allegation that both VA examiners did not use devices to measure his range of motion is not enough to overcome the presumption of regularity.  The examination reports include specific and different ranges of motion for each test, and there is no indication that these findings are inaccurate or fictitious.  

Additionally the Veteran provided testimony at a Board hearing in April 2015.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  Although new medical evidence was received following the December Supplemental Statement of the Case, the Board finds that a remand is unnecessary for initial consideration by the RO.  Specifically, the new medical records showed treatment for the Veteran's hypertension, eyes, and skin, and were not relevant to the issues in this case. 

ORDER

Entitlement to an initial compensable rating for a left hip strain with sacroiliac degenerative joint disease, due to limitation of extension is denied. 

Entitlement to an initial compensable rating for a left hip strain with sacroiliac degenerative joint disease, due to limitation of flexion is denied.

Entitlement to an initial compensable rating for impairment of the thigh due to the left hip strain with sacroiliac degenerative joint disease is denied.

Entitlement to an initial compensable rating for a right hip strain with sacroiliac degenerative joint disease, due to limitation of flexion is denied.

Entitlement to an initial rating in excess of 10 percent for impairment of the thigh due to the right hip strain with sacroiliac degenerative joint disease is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee due to degenerative arthritis is denied. 

Entitlement to an initial rating in excess of 10 percent for right knee instability due to degenerative arthritis with scar is denied. 

Entitlement to an initial rating in excess of 10 percent from January 7, 2011 to October 27, 2015 and 20 percent from October 28, 2015 to the present for the back disability is denied. 




	(CONTINUED ON NEXT PAGE)


Entitlement to a TDIU prior to October 28, 2015 is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


